Citation Nr: 1725832	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected nasal fracture with sinusitis and rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to December 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran was awarded disability benefits from the Social Security Administration (SSA) in October 1992, based in part on his low back disorder.   However, the RO has not obtained the Veteran's complete records from SSA. This must be accomplished on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370   (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  

Also of record are documents from the Army Reserve dated in September 1966 and December 1966 concerning the Veteran's reported treatment for hearing loss by his private employer, F.M.C.  However, the RO has not obtained the Veteran's complete treatment records from the Army Reserve.  This too must be accomplished on remand.  

Medical evidence of record includes the Veteran's treatment records from F.M.C, dated as early as November 14, 1973.  The records include his reported history of making a long step on November 13, 1978 with the sudden onset of left calf pain, and undergoing surgery for a herniated disc on November 27, 1973.  See March 8, 1974 treatment note.  The Veteran's treatment records concerning this surgery have not been obtained.  Further, the Veteran has reported that he had been unable to obtain any earlier treatment records from F.M.C.  Additional development is required in this regard.

At present, there are December 2009 VA medical opinions concluding that the Veteran's hearing loss and low back disorder are not related to his military service.  Also of record is a February 2010 medical opinion from a private audiologist, Patsy Novelli, stating that the Veteran's hearing loss could have been initiated during his military service.  On remand, additional opinions are required, as described in more detail below.

Additionally, the Veteran was last afforded a VA examination of his sinusitis and rhinitis in December 2009.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded a new VA examination.  Of note, in a December 5, 2016 statement he indicated his willingness to report for a VA examination.

Finally, all VA outpatient treatment records from November 2012 through the present should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records associated with his service in the Army Reserve, dated from December 1963 forward.

2.  Ask the Veteran to identify the medical care provider that performed his low back surgery in November 1973.  Then, make arrangements to obtain these records.

3.  Make arrangements to obtain the Veteran's complete treatment records from his private employer (F.M.C.) in Sheffield, Alabama, dated from January 1966 to November 1973.

4.  Request from SSA a complete copy of the October 1992 disability determination it made concerning the Veteran, and copies of the medical records that served as the basis for that decision.  If these records are not available, a negative reply is required. 

5.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2012.

6.  After the above development has been completed, obtain a new medical nexus opinion regarding the Veteran's hearing loss from the audiologist who rendered the December 2009 VA opinion.  If an opinion cannot be obtained from that audiologist within a reasonable time frame, or if the audiologist is unavailable, the opinion may be provided by a different medical professional with a similar level of relevant expertise. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hearing loss had its clinical onset during active service or was caused by noise exposure or acoustic trauma during active service, to include from Howitzers. 

The opinion must address the September 1963 separation audiogram showing, after conversion from ASA to ISO-ANSI units, that both ears had puretone thresholds of 25 dB at 500 Hz; 20 dB at 1000 Hertz; 20 dB at 2000 Hertz; and 20 dB at 4000.  The examiner must also consider that Veteran's statements that fewer than 3 years after service (in March 1966) he was shown to have hearing loss on a private audiogram.

 A complete explanation must be provided in support of the conclusion reached. 

7.  Obtain a new medical nexus opinion regarding the Veteran's low back disorder from the examiner who rendered the December 2009 VA opinion.  If an opinion cannot be obtained from that examiner within a reasonable time frame, or if the examiner is unavailable, the opinion may be provided by a different medical professional with a similar level of relevant expertise. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's low back disorder had its clinical onset during active service or is related to any incident of service, to include his complaint of back pain on June 6, 1962, and/or automobile accident on October 7, 1962 with complaints of back pain on that day and again on October 8 and October 11, 1962. 

A complete explanation must be provided in support of the conclusion reached. 

8.  Schedule the Veteran for a VA examination to assess the current level of severity of his service-connected nasal fracture with residuals of rhinitis and sinusitis.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

9.  After the development requested has been completed, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



